                 Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 1 of 24

0 R I G I N AL                                                                                           FILED IN CHAMBERS
                                                                                                             U.S.D.C. Atlanta
   (USAOGAN 6/10) Search Warrant

                                                                                                                1 8 2019
                                             United States District Court
                                              NORThERN DISTRICT OF GEORGIA                         JAMES N. HATTEN, Cler
                               In the Matter of the Search of                                      By:
                                                                                       APPLICATION AND
      The SUBJECT PREMISES: 19 Corinth Road Cartersville,                              SEARCH WARRANT
      Georgia 30121, as further described in Attachment A
                                                                                   Case number: 4:19-MC-44
                                                                                        UNDER SEAL
   I, Shawn M. Owens, being duly sworn depose and say:
   I am a Special Agent of the HHS-OIG and have reason to believe that on the property described as:

        The SUBJECT PREMISES: 19 Corinth Road Cartersville, Georgia 30121, as further described in
        Attachment A
   in the Northern District of Georgia there is now concealed certain property, certain information, and
   certain data, namely,

        See Attachment B,

   which constitutes evidence of a crime, contraband, fruits of crime, or items illegally possessed, and
   property designed for use, intended for use, or used in committing a crime, concerning violations of Title
   18, United States Code, Section(s) 2252 (a)(2) and (a)(4)(B). The facts to support a finding of Probable
   Cause are as follows:

        SEE AflACHED AFFIDAVIT

   Continued on attached sheet made a part hereof.

                                                                             7           4—

    Sworn to before me, and subscribed in my                     5i~ahire of Affiant
    presence
                                                                 Shawn M. Owens

     ul 18, 2019                                                 Rome, Geor:i
    Date                                                         City and -S




    UNITED STATES MAGISTRATE UDGE
    Name and Title of Judicial Officer                           Siv~~~e of Ju.icia •
    AUSA Katherine I. Terry
            Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 2 of 24




                                           AFFIDAVIT

       I, Shawn M. Owens, Special Agent with Homeland Security Investigations (JISI), being

duly sworn under oath, hereby state that the following is true and correct to the best of my

knowledge and belief:

                                        INTRODUCTION

       1.       I have been a Special Agent with the Department of Homeland Security (DHS)

 Homeland Security Investigations (HSI) for approximately nine years. Prior to serving as a

 Special Agent, I served as an Immigration Enforcement Agent with DHS, Immigration and

 Customs Enforcement, Enforcement and Removal Operations and as a Border Patrol Agent with

 DHS-United States Customs and Border Protection, Office of Border Patrol. Over the past twelve

 years, I have led, conducted and/or participated in criminal investigations of mailers and offenses

 such as child exploitation, identity theft, immigration violations, narcotics trafficking, human

 trafficking and human smuggling.

       2.      As a Special Agent, I am responsible for enforcing federal criminal statutes,

 including statutes criminalizing the sexual exploitation of children pursuant to Title 18, United

 States Code, Sections 2252 and 2252A. I received training and have experience relating to federal

 criminal procedures, federal statutes, and DHS regulations.          I have received training and

 instruction in the investigation of child pornography offenses and have had the opportunity to

 participate in investigations relating to the sexual exploitation of children. As part of my training

 and experience, I have reviewed images containing child pornography in a variety of formats

 (such as digital still images and video images) and media (such as digital images, videotapes,

 video file and printed images).
           Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 3 of 24




      3.       This affidavit is submitted in support of an application for a search warrant for the

property, to include all structures, out-buildings, vehicles and recreational vehicles, located at 19

Corinth Road Cartersville, Georgia 30121 (the SUBJECT PREIVIISES), for computer(s) and

other related devices and media located therein, for evidence of violations of Title 18, United

States Code, Sections 2252(a)(2) and 2252(a)(4)(B) that prohibit the receipt, distribution and

possession of visual depictions of minors engaged in sexually explicit conduct. The SUBJECT

PREMISES is more fully described in Attachment A.

      4.      Because this affidavit is being submitted for the limited purpose of securing a

search warrant, I have not included every fact known to me concerning this investigation. I have

set forth facts that I believe are necessary to establish probable cause to believe that evidence,

fruits, and instrumentalities of violations of Title 18, United States Code, Sections 2252(a) and

2252A(a) are presently located at the SUBJECT PREMISES. The information contained herein

is based on my own investigation, my training and experience, as well as information provided

to me by other law enforcement officers.

               BACKGROUND REGARDING SEIZURE OF COMPUTERS

      5.      This affidavit is made in support of authorization to search and seize records,

computers, and electronic storage media that might be found at the SUBJECT PREMISES. Some

of these electronic records might take the form of files, documents, and other data that is user-

generated. Some of these electronic records, as explained below, might take a form that becomes

meaningful only upon forensic analysis.

      6.      For example, based on my knowledge, training, and experience, I know that a

powered-on computer maintains volatile data. Volatile data can be defined as active information

temporarily reflecting a computer’s current state including registers, caches, physical and virtual
           Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 4 of 24




memory, network connections, network shares, running processes, disks, tape and/or CD-ROM

and printing activity. Collected volatile data may contain such information as opened files,

connections to other computers, passwords used for encryption, the presence of anti-forensic

tools, or the presence ofprograms loaded in memory that would otherwise go unnoticed. Volatile

data, and its corresponding evidentiary value, is lost when a computer is powered-off and

unplugged.

      7.      Based on my training and experience, I know that, wholly apart from user-

generated files, computer storage media—in particular, computers’ internal hard drives—contain

electronic evidence of how a computer has been used, what it has been used for, and who has

used it. This evidence can take the form of operating system configurations, artifacts from

operating system or application operation, file system data structures, and virtual memory “swap”

or paging files. Computer users typically do not erase or delete this evidence, because special

software is typically required for that task. However, it is technically possible to delete this

information. Data on the storage medium not currently associated with any file can provide

evidence of a file that was once on the storage medium but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has been deleted from a word processing

file). Web browsers, e-mail programs, and chat programs store configuration information on the

storage medium that can reveal information such as online nicknames and passwords. Operating

systems can record additional information, such as the attachment of peripherals, the attachment

of USB flash storage devices or other external storage media, and the times the computer was in

use. Computer file systems can record information about the dates that files were created and the

sequence in which they were created.
           Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 5 of 24




      8.      Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a

person deletes a file on a computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data. Therefore,

deleted files, or remnants of deleted files, may reside in free space or slack space—that is, in

space on the storage medium that is not currently being used by an active file—for long periods

of time before they are overwritten. In addition, a computer’s operating system may also keep a

record of deleted data in a “swap” or “recovery” file.

      9.      As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described in the warrant,

but also for evidence that establishes how the computers were used, the purpose of their use, who

used them, and when they were used.

      10.     In cases like this one, where the evidence consists partly of graphic files, the

monitor and printer are also essential to show the nature and quality of the graphic images that

the system can produce. In addition, the analyst needs all assisting software (operating systems

or interfaces, and hardware drivers) and any application software, which may have been used to

create the data (whether stored on hard drives or on external media), as well as all related

instructional manuals or other documentation and security devices.           Moreover, searching

computerized information for evidence or instrumentalities of crime commonly requires the

seizure of the entire computer’s input/output periphery devices (including related documentation,
        Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 6 of 24




passwords and security devices) so that a qualified expert can accurately retrieve the system’s

data in a controlled environment.

      11.     In cases of this sort, the computer and its storage devices, the mouse, the monitor,

keyboard, printer, modem and other system components are also used to operate the computer to

commit offenses involving the sexual exploitation of minors. Devices such as modems can

contain information about dates, frequency, and computer(s) used to access the internet. The

monitor, keyboard, and mouse may also have fingerprints on them indicating the user of the

computer and its components.

      12.     Siniilarly, files related to the sexual exploitation of children found on computers

and other digital communications devices are usually obtained from the Internet or the cellular

data networks using application software which often leaves files, logs or file remnants showing

the identity of the person engaging in the conduct as well as the method of location or creation

of the images, search terms used, and exchange, transfer, distribution, possession or origin of the

files. Files that have been viewed via the Internet are sometimes automatically downloaded into

a temporary Internet directory or “cache.” The browser often maintains a fixed amount of hard

drive space devoted to these files, and the files are only overwritten as they are replaced with

more recently viewed Internet pages or if a user takes steps to delete them.

      13.     “User attribution” evidence can also be found on a computer and is analogous to

the search for “indicia of occupancy” while executing a search warrant at a residence. For

example, registry information, configuration files, user profiles, e-mail, e-mail address books,

“chat,” instant messaging logs, photographs, and correspondence (and the data associated with

the foregoing, such as file creation and last accessed dates) may be evidence of who used or

controlled the computer or storage medium at a relevant time.          I know from training and
         Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 7 of 24




experience that persons trading, receiving, transporting, distributing or possessing images

involving the sexual exploitation of children or those interested in the firsthand sexual

exploitation of children often communicate with others through correspondence or other

documents which could tend to identi& the origin and possessor of the images as well as provide

evidence of a person’s interest in child pornography or child sexual exploitation.

      14.     I know from my training and experience that digital software or hardware exists

that allows persons to share digital access over wired or wireless networks allowing multiple

persons to appear on the Internet from the same Internet Protocol (“IP”) address. Examination

of these items can reveal information about the authorized or unauthorized use of Internet

connection at the residence.

      15.     Searching computers for the evidence described in the attachment may require a

range of data analysis techniques. For example, information regarding user attribution or Internet

use is located in various operating system log files that are not easily located or reviewed. Or, a

person engaged in criminal activity will attempt to conceal evidence of the activity by “hiding”

files or giving them deceptive names. As explained above, because the warrant calls for records

of how a computer has been used, what it has been used for, and who has used it, it is exceedingly

likely that it will be necessary to thoroughly search storage media to obtain evidence, including

evidence that is not neatly organized into files or documents. Just as a search of the premises for

physical objects requires searching the entire premises for those objects that are described by a

warrant, a search of these premises for the things described in this warrant will likely require a

search among the data stored in storage media for the things (including electronic data) called for

by this warrant. Additionally, it is possible that files have been deleted or edited, but that
        Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 8 of 24




renmants of older versions are in unallocated space or slack space.           This, too, makes it

exceedingly likely that in this case it will be necessary to use techniques that are more thorough.

      16.       Based upon my knowledge, training and experience, I know that a thorough search

for information stored in storage media often requires agents to seize most or all storage media

to be searched later in a controlled environment. This is often necessary to ensure the accuracy

and completeness of data recorded on the storage media, and to prevent the loss of the data either

from accidental or intentional destruction. Additionally, to properly examine the storage media,

it is often necessary that some computer equipment, peripherals, instructions, and software be

seized and examined in the controlled environment. This is true because of the following:

            •   The nature of evidence: As noted above, not all evidence takes the form of

                documents and files that can be easily viewed on site. Analyzing evidence of how

                a computer has been used, what it has been used for, and who has used it requires

                considerable time, and taking that much time on premises could be unreasonable.

                Also, because computer evidence is extremely vulnerable to tampering and

                destruction (both from external sources and from code embedded in the system as

                a “booby-trap”), the controlled environment of a laboratory is essential to its

                complete and accurate analysis.

            •   The volume of evidence: Storage media can store the equivalent of millions of

                pages of information. Additionally, a suspect may try to conceal criminal evidence

                by storing it in random order with deceptive file names. This may require searching

                authorities to peruse all the stored data to determine which particular files are

                evidence or instrumentalities of crime. This sorting process can take weeks or
         Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 9 of 24




              months, depending on the volume of data stored, and it would be impractical and

              invasive to attempt this kind of data search on-site.

              Technical requirements: Computers can be configured in several different ways,

              featuring a variety of different operating systems, application software, and

              configurations. Therefore, searching them sometimes requires tools or knowledge

             that might not be present on the search site. The vast array of computer hardware

             and software available makes it difficult to know before a search what tools or

             knowledge will be required to analyze the system and its data on-site. However,

             taking the storage media off-site and reviewing it in a controlled environment will

             allow its examination with the proper tools and knowledge.

             Variety of forms of electronic media: Records sought under this warrant could be

             stored in a variety of storage media formats that may require off-site reviewing with

             specialized forensic tools.

   BACKGROUND REGARDING THE INTERNET AND CifiLD EXPLOITATION

       17.   I have been trained in the investigation of crimes involving the sexual exploitation

of children. Based on this training and knowledge, and the experience of other law enforcement

personnel involved in this investigation, I know the information in the following paragraphs.

       18.   Child ponographers can transfer photographs from a camera onto a computer-

readable format with a device known as a scanner. With the advent of digital cameras, the images

can now be transferred directly onto a computer. A modem allows any computer to connect to

another computer through the use of telephone, cable, or wireless connection. Electronic contact

can be made with literally millions of computers around the world. The ability to produce child
        Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 10 of 24




pornography easily, reproduce it inexpensively, and market it anonymously (through electronic

communications) has drastically changed the method of distribution and receipt of child

pornography. Child pornography can be transferred via electronic mail or through file transfer

protocols to anyone with access to a computer and modem. Because of the proliferation of

commercial services that provide electronic mail service, chat services (i.e., “Instant

Messaging”), and easy access to the Internet, the computer is a preferred method of distribution

and receipt of child pornography.

        19.   The computer’s capability to store images in digital form makes it an ideal

repository for child pornography. A single compact disk can store dozens of images and hundreds

of pages of text. The size of the electronic storage media (commonly referred to as a hard drive)

used in home computers has grown tremendously within the last several years. Hard drives with

the capacity of one terabyte or more are not uncommon. These drives can store thousands of

images and videos at very high resolution. Magnetic storage located in host computers adds

another dimension to the equation. It is possible to use a video camera to capture an image,

process that image in a computer with video capture capabilities, and save that image to storage

in another country. Once this is done, there is no readily apparent evidence at the “scene of the

crime.” Only with careful laboratory examination of electronic storage devices is it possible to

recreate the evidence trail.

        20.   With Internet access, a computer user can download an image file from the Internet

or from another user’s computer to his own computer, so that the image file is stored in his

computer. The user can then display the image file on his computer screen, and can choose to

save the image on his computer and/or print out a hard copy of the image. Sometimes the only
        Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 11 of 24




method to recreate the evidence trail of this behavior is with careffil laboratory examination of

the computer, modem, printer, and other electronic devices.

        21.   I know from my training and experience that search warrants of residences involved

in computer or digitally related criminal activity usually produce items that tend to establish

ownership or use of digital devices and ownership or use of any Internet service accounts

accessed to obtain child pornography, to include credit card bills, telephone bills, correspondence

and other identification documents.

       22.    Importantly, computer files or remnants of such files can be recovered months or

even years after they have been downloaded onto a hard drive, deleted, or viewed via the Internet.

Electronic files downloaded to a hard drive can be stored for years at little to no cost. As noted

above, even when such files have been deleted, they may be recoverable months or years later

using readily available forensic tools. When a person deletes a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the hard drive until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space for long periods of time before they are overwritten. In addition, a

computer’s operating system may also keep a record of deleted data in a “swap” or “recovery”

file. Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or cache. The browser typically maintains a fixed amount of hard

drive space devoted to these files, and the files are only overwritten as they are replaced with

more recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic file

from a hard drive depends less on when the file was downloaded or viewed than on a user’s

operating system, storage capacity, and computer habits.
        Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 12 of 24




                            PEER TO PEER (P2P) FILE SHAIUNG

        23.   Peer to Peer (P2P) file sharing allows people using P2P software to download and

share files with other P2P users using the same or compatible P2P software. P2P software is

readily available on the Internet and often free to download. Intemet connected devices such as

computers, tablets and smartphones running P2P software form a P2P network that allow users

on the network to share digital files.

        24.   BitTorrent is one ofmany P2P networks. For a user to become part ofthe BitTorrent

network, the user must first obtain BitTorrent software and install it on a device. When the

BitTorrent software is running and the device is connected to the Internet, the user will be able

to download files from other users on the network and share files from their device with other

BitTorrent users.

        25.   For a user to become part of the Shareaza and/or BitTorrent network, the user must

first obtain Sharezaz/BitTorrent software and install it on a device. When the BitTorrent software

is running and the device is connected to the Internet, the user will be able to download files from

other users on the network and share files from theft device with other Sharezaz/BitTorrent users.

        26.   Users of the BitTorrent network wishing to share new content will use a BitTorrent

program to create a “torrent” file for the file or group of files they wish to share. A torrent file is

a small file that contains information about the file(s) and provides a method for a user to

download the file(s) referenced in the torrent from other BitTorrent users. Torrent files are

typically found as the result of keyword searches on Internet sites that host or link to them. Torrent

files may be referenced by their infohash, which uniquely identifies the torrent based on the file(s)

associated with the torrent file.
         Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 13 of 24




         27.    To download file(s) from other users on the BitTorrent network, a user typically

 obtains a torrent file. The SharezazlBitTorrent software processes the information in the torrent

 file and locates devices on the BitTorrent network sharing all or parts or the actual file(s) being

 sought. The download of the content referenced in the torrent is achieved after the requesting

 computer and the sharing computer(s) directly connect to each other through the Internet using

 the BitTorrent software.

         28.    A torrent file can contain multiple files that are individually viewable/accessible

 within a single torrent file. A torrent file can be thought of as being similar to a zip file or a folder

 within Windows, in that downloading or opening a single torrent file can provide access to

 multiple individual files.

                              BACKGROUND OF INVESTIGATION

Overview

         29.   I received an investigative lead from the Bartow County, Georgia Sheriffs Office

 related to a Peer-to-Peer user at IF address 24.99.115.125. This IP address is suspected of

 advertising for download multiple files of suspected child pornography. Using an open source

 database, it was been determined that this IP address resolved to the area Cartersville, GA and

 was operated by Comcast Cable Communications (Comcast). Comcast reported that this IF

 address was assigned to Bryan Somers at 19. Corinth Road Cartersville, GA 30121 (the SUBJECT

 PREMISES). A review of law enforcement databases and surveillance corroborate that Bryan

 Somers and Jennifer Somers live at the SUBJECT PREMISES.

Download ofSuspected Child Pornography

         30.   On June 25, 2019, Det. Brady of the Polk County, Georgia Police Department was

 conducting an online investigation on the BitTorrent network for offenders sharing child
       Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 14 of 24




pornography. An investigation was initiated for a device at IP address 24.99.115.125 because it

was associated with a torrent with the infohash: bf5576ed970ce9 1 43de7d44ea3d 11251 de5340e5.

This torren    le references 317 files, including at least one file of suspected child pornography,

with file names such as:

                 •   9yo webcam 2013 new.mpg

                 •   A Cute Baby Love Hole.avi

                 •   Asian Woman Sucks and Fingers 6yo Boy.avi

                 •   2sis 8yo I Oyo omegle.mpg

       31.    Using a computer running investigative BitTorrent software, a direct connection

was made to the device at IP address 24.99.115.125. The suspect device reported it was using

BitTorrent client software -UT355W- jaTorrent 3.5.5. On June 25, 2019, between 7:21 a.m. and

7:24 a.m. (-4:00 UTC), law enforcement downloaded the following 11 file(s) made available by

the device at IP address 24.99.115.125:

                 •   v   1.0
                 •   lOyo on vine horny crazy squirt.jpg
                 •   1 Oyo on vine horny crazy squirt.mp4
                 •   vine 0.jpg
                 •   vine 1.jpg
                 •   vine 1.mp4
                 •   vine 2.jpg
                 •   vine 2.mp4
                 •   girl ptsc webcam.flv
                 •   bestiality dog girl oral pthc webcam.avi
                 •   bestiality dog girl oral pthc webcampreview.png
           Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 15 of 24




           32.   The device at IP Address 24.99.115.125 was the sole candidate for each download,

 and as such, each file was downloaded directly from this IP Address. (The associated infohash

 for each file is located in the report submitted by Det. Brady.)

Description ofFiles Downloaded

           33.   On July 03, 2019, I reviewed the image file “vine_0.jpg”. This video depicted a

 pubescent female child in a collage of photographs. The individual tiles of the collage showed

 the female child holding and playing with a purple vibrator.           In multiple tiles the child is

 simulating oral sex with the vibrator and in one tile the child is inserting the vibrator in her vagina.

           34.   On July 17, 2019, I reviewed the image file “Bestiality dog girl oral pthc

 webcam.avi.” This file is a video file of approximately 14 minutes and 27 seconds. The video

 depicts a pre-pubescent female child in a black and white dress. The child is in a bedroom setting

 with stuffed animals on the bed. The child exposes her vagina and digitally penetrates her

 vagina.     The child then turns the camera to a large dog on the bed.            The child manually

 masturbates the dog, performs oral sex on the dog and then places herself under the dog so that

 she can rub the dog’s penis on her vagina and back-side.

           35.   On July 17, 2019, I reviewed the image file “Girl ptsc webcam.flv.” This file is a

 video file of approximately 1 minute and 37 seconds. The video depicts a pre-pubescent female

 child in a flowered dress on a webcam. The child exposes her breasts and then stands up to

 expose her bare vagina and anus. The child moves around as she talks to the camera and digitally

 penetrates her vagina.

Information regarding the SUBJECT PREMISES

        36.      On July 03, 2019, I submitted a subpoena to Comcast for IP address 24.99.115.125

 for the time period of June 25, 2019 between the hours of 7:21 a.m. and 7:24 a.m. (-4:00 UTC)
       Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 16 of 24




[11:21 a.m. to 11:24 a.m. eastern daylight savings time]. On July 15,2019,1 received a reply

from the Comcast Legal response Center. Comcast stated that within the time period specified

in the subpoena, the target IP address was registered to the following:

             Subscriber Name: Bryan Somers
             Service Address: 19 Corinth Road Cartersville, GA 30121
             Telephone #: (770)-401-9132
             Type of Service: High Speed Internet Service
             Account Number: 8220210510437405
             Start of Service: Unknown
             Account Status: Active
             IP Assignment: Dynamically Assigned
             Email User IDs: bull593(~comcast.net

       37.   On July 16, 2019, I conducted open source and law enforcement database checks

related to 19 Corinth Road, Cartersville, GA 30121 (the SUBJECT PREMISES). These checks

revealed that the occupants of SUBJECT PREMISES are listed as Bryan David Somers and

Jennifer Mae Somers. Further, a 1998 Jeep Grand Cherokee Laredo is registered to Bryan

SOMERS at the SUBJECT PREMISES and a 2008 Ford F-I 50 is registered to Jennifer Somers

at the SUBJECT PREMISES. Bryan Somers holds a current Georgia Driver’s License that lists

his home address as the SUBJECT PREMISES.             Jennifer Somers holds a current Georgia

Driver’s License that lists her home address as the SUBJECT PREMISES.

       38.   On July 16, 2019, at approximately 9:45 a.m., I conducted surveillance at the

SUBJECT PREMISES. I noted the two vehicles described in the paragraph above were parked

in front of the SUBJECT PREMISES: a dark colored, older model Jeep Grand Cherokee (Jeep)

bearing GA license plate EU1470 (registered to Bryan Somers) and a dark colored Ford F-iSO

bearing GA license plate XCF143 (registered to Jennifer Somers).

       39.   During the surveillance, I saw that the Jeep had a Georgia specialty license plate

that indicated the driver of the vehicle was a medical provider. A search of law enforcement
       Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 17 of 24




databases showed that Bryan SOMERS receives wages from the Bartow County, GA School

System and from the Metro Atlanta Ambulance Service (MAAS). (MA.AS is the company that

provides emergency medical ambulance services to the citizens of Bartow County, GA.)

       40.    On July 16, 20t9, Bartow County Sheriffs Office (BCSO) Investigator           (mv.)
LaFrance made contact personnel assigned to the Bartow County School System. mv. LaFrance

confirmed that Bryan SOMERS was employed with the school system as a substitute teacher.

That same day, I made contact with the Human Resources Department for MAAS. MAAS

confirmed that SOMERS is employed with their agency, and that SOMERS is assigned to an

ambulance dispatched from Station 1 in Cartersville, GA.         MAAS flirther confirmed that

SOMERS was not on the schedule as having worked a shift on June 25, 2019. Thus, he was not

at work with MAAS on the day of the June 25, 2019 download of the 11 file(s) from the device

at IP address 24.99.115.125.

 INDIVIDUALS WHO HAVE A SEXUAL INTEREST IN CI-IILDREN AND RECEIVE
              AND/OR DISTRIBUTE CifiLD PORNOGRAPHY

       41.    Based on my previous training and participation in child pornography and related

investigations, I have learned that individuals who possess, receive, distribute or access with

intent to view child pornography have a sexual interest in children and in images of children, and

downloading images and videos of child pornography. Based upon my knowledge, experience,

and training in child pornography investigations, and the training and experience of other law

enforcement officers with whom I have had discussions, there are certain characteristics common

to individuals involved in the receipt and collection of child pornography:
Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 18 of 24




 •   The majority of individuals who collect child pornography are persons who have a

     sexual attraction to children. They receive sexual gratification and satisfaction

     from sexual fantasies fueled by depictions of children that are sexual in nature.

 •   The majority of individuals who collect child pornography collect sexually explicit

     materials, which may consist of photographs, magazines, motion pictures,

     videotapes, books, slides, computer graphics or digital or other images for their own

     sexual gratification. The majority of these individuals also collect child erotica,

     which may consist of images or text that do not rise to the level of child

     pornography but which nonetheless fuel their deviant sexual fantasies involving

     children. individuals who collect child pornography often store it on multiple

     devices to be collected, viewed or traded at a later date. For example, devices such

     as a thumb drive and/or portable hard drive are used to transfer a downloaded image

     from one device (e.g., computer) to another device (e.g., tablet).

 •   The majority of individuals who collect child pornography rarely, if ever, dispose

     of their sexually explicit materials and may go to great lengths to conceal and

     protect their collections of illicit materials from discovery, theft, and damage. They

     almost always maintain their collections in the privacy and security of their homes

     or another secure location.

 •   The majority of individuals who collect child pornography often seek out like

     minded individuals, either in person or on the Internet, to share information and

     trade depictions of child pornography and child erotica as a means of gaining status,

     trust, acceptance and support. This contact helps these individuals to rationalize
       Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 19 of 24




              and validate their deviant sexual interest and associated behavior. The different

              Internet-based vehicles used by such individuals to communicate with each other

              include, but are not limited to, email, email groups, bulletin boards, Internet relay

              chat, newsgroups, instant messaging, and other similar vehicles.

          •   The majority of individuals who collect child pornography maintain books,

              magazines, newspapers and other writings, in hard copy or digital medium, on the

              subject of sexual activities with children, as a way of understanding their own

              feelings toward children, justi~ing those feelings and finding comfort for their

              illicit behavior and desires. Such individuals rarely destroy these materials because

              of the psychological support they provide.

          •   The majority of individuals who collect child pornography often collect, read, copy

              or maintain names, addresses (including e-mail addresses), phone numbers, or lists

              of persons who have advertised or otherwise made known in publications and on

              the Internet that they have similar sexual interests. These contacts are maintained

              as a means of personal referral, exchange or commercial profit. These names may

              be maintained in the original medium from which they were derived, in telephone

              books or notebooks, on computer storage devices, or merely on scraps of paper.

                                        CONCLUSION

       42.    Based on the investigation described above, there is probable cause to believe that

at the SUBJECT PREMISES—the property located at 19 Corinth Road Cartersvillc, GA 30121,

described in greater detail in Attachment A—will be found evidence, fruits, and instrumentalities

of a violation or violations of Title 18, United States Code, Section 2252(a)(2) and 2252(a)(4)(B)
       Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 20 of 24




(the distribution, receipt and possession of visual depictions of minors engaged in sexually

explicit conduct), described in greater detail in Attachment B. I, therefore, respectfully request

that the attached warrant be issued authorizing the seizure and search of the items listed in

Attachment B.



                                    ENI~ OF AFFIDAVIT
                                                                              ‘°
                                                                                    ~          ~
                                                                                   —      ~    ~       bO   Co
                                                                             —                 -o      ~    Ct
                                                                             N bO
                                                                                         a~                 Co
Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 21 of 24




                                                                             CC                 ~     -E    ~
                                                                                   :2     s-    a      ~
                                                                                                       >    .0
                                                                                    ~    .2     ~      0     ~
                                                                             C      ~‘         -~     —
                                                                                                      -~     0
                                                                                                       Co
                                                                                   -~
                                                                                    Co    ‘-
                                                                                          ~    -e      Ct
                                                                                                       Co   ~
                                                                                    Ct   .C
                                                                                         —
                                                                                                ‘-
                                                                                                -           Ct
                                                                                                            bi)
                                                                                         C-    t       ~    -~
                                                                       .tt   ~           -~           H
                                                                                                      -~    bO
                                                                                                Co          Co
                                                                                   ~            ~      bO
                                                                                         t      0      C    .C
                                                                       0     ‘~
                                                                                    oC   -cL           Z
                                                                 F-i   H           C)    -t    •-•    .0
                                                                 j
                                                                 Cl

                                                                       ~
                                                                       —
                                                                       H
                                                                             ON
                                                                             —


                                                                                   oC
                                                                                   t
                                                                                   V

                                                                                         ~
                                                                                         4-


                                                                                                Co
                                                                                                V
                                                                                                ~
                                                                                                      -~
                                                                                                      4
                                                                                                      .g
                                                                                                            ~
                                                                                                             S
                                                                                                            ~5
                                                                                                                      /
                                                                                   ~      C
                                                                                                      cS
                                                                 Fl
                                                                 F-    -~
                                                                             —
                                                                              o    4-~
                                                                                   ct
                                                                                   -~
                                                                                         C.)
                                                                                         0
                                                                                         —
                                                                                                ~.)
                                                                                                V
                                                                                                      $
                                                                                                            U
                                                                                                            F—
                                                                                                            -~
                                                                                                                  11111111/ItT
                                                                                                —     ~
                                                                       Z     .~
                                                                             ~     Co    —
                                                                                               .oZ    .~
                                                                                                      4-~
                                                                                                            o
                                                                                                            0
                                                                                   ~     .2    ~      bO    t
                                                                                                o     C
                                                                                                      C
                                                                                                            ~
                                                                       H     ~‘                             bO
                                                                                                            Ct
                                                                                                      ej
                                                                                                      bO    V
                                                                       (I)   ~     t     0            C     —
                                                                             C)    C)          U
                                                                                                            Ct
                                                                             I-          —     ..~.   4     t
                                                                                         I-
                                                                              o
                                                                             ..t   V
                                                                                         ~
                                                                                         ‘~
                                                                                               ..c0         .g
                                                                             F-                •~     t     —
                                                                                   U~           0
                                                                                               a      -~    sr
         Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 22 of 24




                                        ATTACHMENT B


               DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following items, located at 19 Corinth Road Cartersville, GA 30121, to include any and all

structures, outbuildings, vehicles and recreational vehicles, that constitute contraband or evidence,

fruits, or instrumentalities of violations of Title 18, United States Code, Section 2252:


1. Images or visual depictions of minors engaged in sexually explicit conduct.

2. Records and information containing child erotica, including texts, images and visual depictions
   of child erotica.

3. Any and all information, notes, software, documents, records, or correspondence, in any format
   and medium pertaining to violations of Title 18, United States Code, Section 2252.

4. Any and all information, notes, documents, records, or correspondence, in any format or
   medium concerning communications about child pornography or sexual activity with or sexual
   interest in children.

5. Any and all diaries, address books, names, and lists of names and addresses of individuals who
   may have been contacted by use of the computer or by other means for the purpose of
   committing violations of Title 18, United States Code, Section 2252.

6. Any and all information, notes, documents, records, or correspondence, in any format or
   medium concerning membership in online groups, clubs, or services that provide or make
   accessible child pornography.

7. Any and all cameras, film, videotapes or other photographic equipment that constitute
   contraband or evidence, fruits, or instrumentalities of violations of Title 18, United States
   Code, Section 2252.

8. Any and all information, records, documents, invoices and materials, in any format or medium
   that concern any accounts with an Internet Service Provider.

9. Any and all information, records, documents, invoices and materials, in any format or medium
   that concern email accounts, online storage, or other remote computer storage.

10. Any and all information, documents, records, or correspondence, in any format or medium
    pertaining to occupancy or ownership of the premises and use or ownership of computer
    equipment found in the premises.
            Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 23 of 24




11. Credit cards, credit card information, including, but not limited to, bills and payment records
    pertaining to violations of Title 18, United States Code, Section 2252.

12. Computer(s), computer hardware, computer software, computer related documentation,
    computer passwords and data security devices, digital storage media, flash drives, external
    hard drives, compact discs, digital video discs, any physical object upon which computer data
    can be recorded, gaming devices, digital communications devices, tablets, cellular telephones,
    cameras, videotapes, video recording devices, video recording players, video display monitors,
    digital input and output devices such as keyboards, mice, scanners, printers, monitors,
    electronic media and network equipment, modems, routers, and external or connected devices
    used for accessing computer storage media that was used to commit violations or facilitate
    commissions of violations of Title 18, United States Code, Section 2252.

13. For any computer, computer hard drive, or other physical object upon which computer data
    can be recorded (hereinafter, COMPUTER) that is called for by this warrant, or that might
    contain items otherwise called for by this warrant:

       a. evidence of who used, owned, or controlled the COMPUTER at the time the items
          described in this warrant were created, edited, or deleted, such as logs, regi~try entries,
          configuration files, saved usernames and passwords, documents, calendars, browsing
          history, user profiles, e-mail, e-mail contacts, “chat” or instant messaging logs,
          photographs, and correspondence;

       b. evidence of software that may allow others to control the COMPUTER, such as viruses,
          Trojan horses, and other forms of malicious software, as well as evidence of the
          presence or absence of security software designed to detect malicious software;

       c. evidence of the lack of such malicious software;

       d. evidence of the attachment to the COMPUTER of other storage devices or similar
          containers for electronic evidence;

       e. evidence of counter-forensic programs (and associated data) that are designed to
          eliminate data from the COMPUTER;

       f.    evidence of the times the COMPUTER was used;

       g. passwords, encryption keys, and other access devices that may be necessary to access
          the COMPUTER;

       h. documentation and manuals that may be necessary to access the COMPUTER or to
          conduct a forensic examination of the COMPUTER;

       i.    contextual information necessary to understand the evidence described in this
             attachment; and
            Case 4:19-mc-00044-JSA Document 1 Filed 07/18/19 Page 24 of 24




       j.    volatile data necessary to preserve evidence prior to powering-off and unplugging a
             running computer.

14. If evidence located on a computer appears to relate to criminal acts other than violations of
    Title 18, United States Code, Section 2252, those items will not be further examined unless
    and until a search warrant is applied for and issued for evidence of any such separate criminal
    act.

15. As used above, the terms “records” and “information” include all of the foregoing items of
    evidence in whatever form and by whatever means they may have been created or stored,
    including any form of computer or electronic storage (such as hard disks or other media that
    can store data); any handmade form (such as writing, drawing, painting); any mechanical form
    (such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
    slides, negatives, videotapes, motion pictures, or photocopies).

16. Any and all material that is evidence ofthe sexual interest in children to include, but not limited
    to, children’s undergarments, sexual devices pertaining to children and other material related
    to children that is sexual in nature or used for sexual fantasies.
